This is an appeal by the people from an order quashing an information and discharging defendant.
Defendant was secretary of an association of workers for insurance purposes, styled the International Workers' Order. It does not appear whether *Page 549 
the association was incorporated or unincorporated. In 1939 the association desired to hold a picnic for its members, and defendant made an effort to obtain a license permitting the sale of beer at the picnic but a license was refused. Without a license the association purchased beer and dispensed the same at the picnic only to members exhibiting their membership cards and without charge. The sheriff appeared and dispensation of the beer was at once discontinued. Defendant was arrested on a complaint charging that, under the mentioned circumstances, he "did then and there sell, offer, and keep for sale, give away and furnish, unto divers and sundry persons, certain alcoholic liquor, to-wit: beer, without then and there having a license or special permit from the liquor control commission of the State of Michigan, as required by the statute in such case made and provided."
An examining magistrate bound defendant over to the circuit court where an information following the charge in the complaint was filed. Upon motion of defendant the court quashed the information on the ground there was no evidence showing a violation of law by defendant. The court held:
"Under the circumstances, the organization had a legal right to purchase this beer at the brewery in Grand Rapids; they had a legal right to transport it to a convenient place, and they had a legal right to drink their own beer."
The statute which defendant is charged with violating is Act No. 8, § 32, Pub. Acts 1933 (Ex. Sess.), as amended by Act No. 281, Pub. Acts 1937 (Comp. Laws Supp. 1940, § 9209-47, Stat. Ann. § 18.1003), and provides:
"No person, directly or indirectly, himself, or by his clerk, agent or employee shall manufacture, *Page 550 
manufacture for sale, sell, offer or keep for sale, barter, furnish, or import, import for sale, transport for hire, or transport, or possess any wine, spirits, alcohol and/or alcoholic liquor unless such person shall have fully complied with the provisions of this act."
The statute defines "person" to mean any person, firm, partnership, association or corporation, and "sale" to include exchange, barter or traffic, furnishing or giving away alcoholic liquor.
Counsel for defendant contends there is no evidence that defendant did violate the statute, or that he bought or gave away the beer.
The pivotal question is well stated in the brief for defendant:
"Does the liquor control act (Act No. 8, Pub. Acts 1933 [Ex. Sess.] [Comp. Laws Supp. 1940, § 9209-16 et seq., Stat. Ann. § 18.971 et seq.]), require an unincorporated * * * association, whose members desire to hold a picnic, to obtain a license before the members may drink beer purchased with funds from the treasury of the association?"
The record being silent as to whether the International Workers' Order is a corporation or an unincorporated association, we must consider it as unincorporated. The distinction is of moment in this instance.
The term "person" employed in the statute embraces natural or artificial persons and, therefore, includes corporations. An unincorporated association is not a "person" unless expressly declared such by statute. If the International Workers' Order had been shown to be a corporation, then title to the beer would have vested in the corporation and any dispensing of it would require a license. In an unincorporated association, however, title to purchases *Page 551 
vests in the members and, consequently, if the members in the instance at bar drank only what belonged to them, this did not constitute a sale or gift to them by any one.
People v. Soule, 74 Mich. 250, 254 (2 L.R.A. 494), involved an incorporated club and it was rightly held that:
"The liquors purchased and kept by this club were, before they were dealt out to the members, the property of the corporation. When the liquor was passed by the agent of the corporation, the respondent in this case, over to the individual member, it became his property, and was a sale to him, as he paid for it when it was delivered to him. He could then do with it as he pleased, — drink it himself, [or] give it to a friend to drink."
In State, ex rel. Edward T. Young, v. Minnesota Club,106 Minn. 515, 526 (119 N.W. 494, 20 L.R.A. [N. S.] 1101), the court reviewed the authorities on the subject and stated:
"Whatever may be the proper application of the statute to voluntary associations where property is held in common, the English rule has no application where the organization is a legally constituted corporation."
Considering the International Workers' Order as an unincorporated association, we are constrained to hold there was no violation by defendant of the statute in the instance at bar, and the order of the circuit judge, quashing the information, is affirmed.
BUSHNELL, C.J., and SHARPE, CHANDLER, McALLISTER, and BUTZEL, JJ., concurred with WIEST, J.